Citation Nr: 1327935	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  08-09 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic atrial fibrillation, to include as secondary to hypertension. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1964 to March 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran was afforded a Travel Board hearing in May 2013; a transcript of those proceedings is associated with his Virtual VA electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Regarding the claim for service connection for hypertension, remand is required to obtain service personnel records.  The Veteran asserts that while he was stationed on the USS Lloyd Thomas, the ship entered the inland waterways of Vietnam, in approximately 1970 or 1971.  Notably, according to a list provided by the United States Senate the "USS Lloyd Thomas (DD-764) operated on Ganh Rai Bay and [the] Saigon River area during December 28, 1970."  available at http://www. veterans.senate.gov/upload/01_06_11_VA_BlueWaterNavyShipList.pdf (last accessed August 16, 2013).

Unfortunately, the Veteran's service personnel records are not currently associated with the claims file.  Such records could provide evidence that the Veteran was stationed on a ship that entered inland waterways, thus allowing VA to apply the presumptions of 38 C.F.R. §§ 3.307 and 3.309 (2012), as related to his hypertension disorder.  Those records must be obtained.

It is also clear that relevant private treatment records are outstanding.  All private treatment records, including those of the Asian Medical Clinic, as identified by the Veteran at his May 2013 hearing, as well as any ongoing VA treatment records, must be obtained.

Remand is required regarding the issue of entitlement to service connection for chronic atrial fibrillation because itis inextricably intertwined with the hypertension issue.  The claim must likewise be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Should evidence be developed indicating that the Veteran warrants service connection for hypertension, including on a presumptive basis, VA should provide the Veteran with a new examination to determine whether his chronic atrial fibrillation has been aggravated by his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's complete service personnel file.  All attempts to procure any outstanding records should be documented in the claims file.  The AMC must indicate why If any service personnel records cannot be obtained, a notation to that effect should be included in the claims file, and the AMC must notify the Veteran of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Any ongoing VA treatment records must be obtained and associated with the paper or virtual claims file.

3.  Contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  The AMC must make at minimum two attempts to obtain the records.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AMC must notify the Veteran of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  Determine whether the Veteran was stationed on a ship that entered the inland waterways of Vietnam.

5.  If evidence is developed indicating that the Veteran warrants the presumptions of 38 C.F.R. §§ 3.307 concerning exposure to herbicides, and thus consideration of presumptive service connection for hypertension under 38 C.F.R. §§ 3.307 and 3.309, the RO/AMC must provide the Veteran with a new examination to determine the etiology of his atrial fibrillation.  

The examiner must provide an opinion concerning the following:

(a) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's chronic atrial fibrillation is aggravated (worsened beyond its natural progression) by hypertension?

(b) If aggravation is found present, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's chronic atrial fibrillation found present prior to aggravation; and

(2) the increased manifestations which, in the examiner's opinion, are proximately due to hypertension.

The medical professional must provide a full rationale for all opinions expressed.  If he or she cannot provide any requested opinion without resorting to speculation, the report should indicate why that is so.  If it is determined that an examination is needed, such examination should be scheduled.

6.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AMC must ensure that the examiner documented his consideration of evidence in the virtual claims folder.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

7.  Then, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

